Exhibit 10.1


EXECUTION VERSION




STOCKHOLDERS AGREEMENT
This Stockholders Agreement (this “Agreement”) is dated and effective as of
December 11, 2017 between CIRCOR International, Inc. a Delaware corporation (the
“Company”), and Colfax Corporation, a Delaware corporation (the “Stockholder”).
The Company and the Stockholder are referred to in this Agreement individually
as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, the Company and the Stockholder are parties to a Purchase Agreement
dated as of September 24, 2017 (the “Purchase Agreement”), pursuant to which the
Company will acquire the FH Business (as defined in the Purchase Agreement) from
the Stockholder and its Affiliates in exchange for cash and the issuance by the
Company of shares of Common Stock to the Stockholder;
WHEREAS, the execution and delivery of this Agreement is a condition to the
obligations of the Parties to consummate the transactions contemplated by the
Purchase Agreement;
WHEREAS, the transactions contemplated by the Purchase Agreement have been
consummated concurrently with the execution and delivery of this Agreement and,
pursuant to the Purchase Agreement, the Company has issued to the Stockholder an
aggregate of 3,283,424 shares of Common Stock (the “Initial Shares”),
representing approximately 19.9% (the “Initial Share Percentage”) of the total
outstanding shares of Common Stock as of immediately prior to the consummation
of the transactions contemplated by the Purchase Agreement; and
WHEREAS, the Parties are entering into this Agreement for the purposes of
setting forth their agreement and understanding relating to the ownership of
Shares by the Stockholder and certain other matters.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and their respective
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound hereby, the Parties agree as
follows:
ARTICLE 1

DEFINITIONS
Section 1.1.    Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings set forth in this Section 1.1:
“Affiliate” (including, with a correlative meaning, “affiliated”) means, when
used with respect to a specified Person, a Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by or is under
common Control with such specified Person. For the avoidance of doubt, solely
for purposes of this Agreement (and not for purposes of determining whether any
Person is an Affiliate of any other Person for purposes of U.S. federal
securities laws, including as such laws relate to this Agreement), neither the
Company nor any of its Subsidiaries shall be deemed







--------------------------------------------------------------------------------




to be an Affiliate of the Stockholder or any of its Subsidiaries, and neither
the Stockholder nor any of its Subsidiaries shall be deemed to be any Affiliate
of the Company or any of its Subsidiaries.
“Beneficially Own”, “Beneficial Owner” and “Beneficial Ownership” mean, with
respect to any securities, having “beneficial ownership” of such securities for
purposes of Rule 13d-3 or 13d-5 under the Exchange Act.
“Blackout Period” has the meaning set forth in Section 5.2.
“Board of Directors” means the board of directors of the Company.
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by Law or other
governmental action to close.
“Company Competitor” means those specific competitors of the Company identified
on Schedule I to this Agreement, as such Schedule I is supplemented or amended
from time to time solely to add successors thereto or acquirers thereof that
remain competitors of the Company as reasonably determined by the Company, in
each case with the consent of the Stockholder, not to be unreasonably withheld,
conditioned or delayed.
“Common Stock” means the shares of common stock of the Company, par value $0.01
per share.
“Contract” means any contract, agreement, instrument, undertaking, indenture,
commitment, loan, license, settlement, consent, note or other legally binding
obligation (whether or not in writing).
“Control”, “Controlled” and “Controlling” mean, when used with respect to any
specified Person, the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or other interests, by Contract or
otherwise, and the terms “Controlled by” and “under common Control with” shall
be construed accordingly.
“Derivative Instrument” means any and all derivative securities (as defined
under Rule 16a-1 under the Exchange Act) that increases or decreases in value as
the value of any Equity Securities of the Company increases or decreases, as the
case may be, including a long convertible security, a long call option and a
short put option position, in each case, regardless of whether (a) such
derivative security conveys any voting rights in any Equity Security, (b) such
derivative security is required to be, or is capable of being, settled through
delivery of any Equity Security or (c) other transactions hedge the value of
such derivative security.
“Equity Right” means, with respect to any Person, any security (including any
debt security or hybrid debt-equity security) or obligation convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, or any options, calls, warrants, restricted shares, restricted share
units, deferred share awards, share units, “phantom” awards, dividend


2

--------------------------------------------------------------------------------




equivalents, participations, interests, rights or commitments relating to, or
any share appreciation right or other instrument the value of which is
determined in whole or in part by reference to the market price or value of,
shares of capital stock or earnings of such Person.
“Equity Securities” means (a) Shares or other capital stock or equity interests
or equity-linked interests of the Company and (b) Equity Rights that are
directly or indirectly exercisable or exchangeable for or convertible into
Shares or other capital stock or equity interests or equity-linked interests of
the Company.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“FINRA” means the Financial Industry Regulatory Authority.
“Governmental Authority” has the meaning set forth in the Purchase Agreement.
“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act and Rule 13d-5 thereunder.
“Group Member” means, with respect to any specified Person, any Affiliate of the
specified Person that is, directly or indirectly, Controlled by the specified
Person and includes any Person with respect to which the specified Person is a
direct or indirect Subsidiary.
“Hedging Arrangement” means any transaction or arrangement, including through
the creation, purchase or sale of any security, including any security-based
swap, swap, cash-settled option, forward sale agreement, exchangeable note,
total return swap or other derivative, in each case, the effect of which is to
hedge the risk of owning Equity Securities.
“Issuer Free Writing Prospectus” means any “issuer free writing prospectus” as
defined in Rule 433 under the Securities Act.
“Law” has the meaning set forth in the Purchase Agreement.
“Lock-Up Period” means the period from the date of this Agreement until the date
that is six (6) months following the date of this Agreement.
“Other Registrable Securities” shall mean securities of the Company held by
holders that are contractually entitled to include such securities in a
registration statement of the Company pursuant to a written agreement entered
into by the Company in compliance with this Agreement.
“Permitted Transferee” means the Stockholder and any controlled Affiliate of the
Stockholder; provided that if any such transferee of Shares ceases to be a
controlled Affiliate of the Stockholder, (a) such transferee shall, and the
Stockholder shall procure that such transferee shall, immediately Transfer back
the transferred Shares to the applicable transferor, or, if such transferor by
that time is no longer a Permitted Transferee, to the Stockholder, as if such
Transfer of such Shares had not taken place ab initio, and (b) the Company shall
no longer, and shall instruct its


3

--------------------------------------------------------------------------------




transfer agent and other third parties to no longer, record or recognize such
Transfer of such Shares on the stock transfer books of the Company.
“Person” means an individual, corporation, limited liability company, general or
limited partnership, joint venture, association, trust, unincorporated
organization, Governmental Authority, other entity or Group.
“Prohibited Transferee” means any Person who, to the knowledge of the
Stockholder (with respect to clause (ii), based solely upon publicly available
information), is (i) a Company Competitor or (ii) a Person or Group (other than
a Permitted Transferee) who at the time of such Transfer Beneficially Owns more
than 5% of the Voting Securities.
“Registrable Securities” means (a) the Initial Shares, (b) any shares of Common
Stock issued or issuable with respect to the Initial Shares on or after the date
of this Agreement by way of a share dividend, distribution or share split or in
connection with a reclassification, exchange, readjustment or combination of
shares, recapitalization, merger, consolidation, other reorganization or similar
events and (c) any other shares of Common Stock that are Beneficially Owned by
the Stockholder. As to any particular Registrable Securities, such securities
shall cease to be Registrable Securities if (i) a Registration Statement with
respect to the sale of such securities has become effective under the Securities
Act and such securities have been disposed of pursuant to such effective
Registration Statement, (ii) such securities were disposed of pursuant to Rule
144 and the restrictive legends on such Shares have been removed, (iii) such
securities may be sold pursuant to Rule 144 without limitation thereunder on
volume or manner of sale or public information and the restrictive legend on
such Shares have been removed, or (iv) such securities cease to be outstanding.
“Registration Statement” means any registration statement of the Company that
covers any Registrable Securities and all amendments and supplements to any such
registration statement, including post-effective amendments, in each case
including the prospectus contained therein and a Takedown Prospectus Supplement
in connection with a Shelf Registration Statement, all exhibits thereto and all
material incorporated by reference therein.
“Representatives” means, as to any Person, its Affiliates and its and their
respective directors, officers, managers, employees, agents, attorneys,
accountants, financial advisors and other advisors or representatives.
“Required Registration Statement” means a Registration Statement other than a
Shelf Registration Statement that covers the Registrable Securities requested to
be included therein pursuant to the provisions of Section 5.1 pursuant to a
Demand Registration on an appropriate form pursuant to the Securities Act, and
which form is available for the sale of the Registrable Securities in accordance
with the intended method or methods of distribution thereof, and all amendments
and supplements to such Registration Statement, including post-effective
amendments, in each case including the prospectus contained therein, all
exhibits thereto and all material incorporated by reference therein.


4

--------------------------------------------------------------------------------




“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Share Percentage Cap” means the Initial Share Percentage; provided that (a)
immediately following any Transfer of Shares by the Stockholder (other than to a
Permitted Transferee), the Share Percentage Cap shall be reduced to a percentage
equal to (i) the aggregate number of Shares that are Beneficially Owned by the
Stockholder and its Group Members immediately following such Transfer of Shares
(excluding any Shares for which Beneficial Ownership was acquired in violation
of this Agreement prior to such Transfer), divided by (ii) the aggregate number
of Shares outstanding immediately following such Transfer of Shares; (b) the
Share Percentage Cap shall in no event be less than 5%; and (c) to the extent
that any Shares that are deemed to have been Transferred pursuant to any Hedging
Arrangement are subsequently returned or released to the Stockholder by a
counterparty with respect to such Hedging Arrangement (including as a result of
the Stockholder electing cash settlement of such Hedging Arrangement), such
Shares shall be treated as if they had not been Transferred by the Stockholder
for purposes of this Agreement and the Share Percentage Cap shall be adjusted
accordingly.
“Shares” means (a) the Initial Shares, (b) any Equity Securities issued or
issuable with respect to the Initial Shares on or after the date of this
Agreement by way of a share dividend or share split, purchase in any rights
offering or in connection with any exchange for or replacement of such shares or
any combination of shares, or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization (which, for the
avoidance of doubt, includes the successor company) and (c) any other Equity
Securities held or Beneficially Owned by the Stockholder or any of its
Affiliates.
“Standstill Level” means, as of any date, a number of Shares equal to (a) the
Share Percentage Cap, multiplied by (b) the number of shares of Common Stock
outstanding on such date.
“Standstill Period” means the period beginning on the date of this Agreement and
ending on the first Business Day following the later of the date on which the
Stockholder and its Group Members collectively Beneficially Own a number of
Shares less than 5% of the then issued and outstanding shares of Common Stock.
“Subsidiary” means, with respect to a specified Person, any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the


5

--------------------------------------------------------------------------------




business and policies of that corporation or other Person (other than securities
or other interests having such power only upon the happening of a contingency
that has not occurred) are held by the specified Person or one or more of its
Subsidiaries.
“Voting Securities” means the Shares and any other securities of the Company
entitled to vote at any meeting of stockholders of the Company.
Section 1.2.    Additional Defined Terms. For purposes of this Agreement, the
following terms have the meanings specified in the indicated Section of this
Agreement:
Defined Term


Section
Agreement
Preamble
Automatic Shelf Registration Statement
Section 5.1(b)
Blackout Period
Section 5.2
Company
Preamble
Demand Registration
Section 5.1
Initial Share Percentage
Recitals
Initial Shares
Recitals
Lock-Up Period Permitted Transfer
Section 2.1(a)
Other Registrable Securities
Section 5.5(b)(ii)
Parties
Preamble
Piggyback Registration
Section 5.5(a)
Piggyback Requests
Section 5.5(a)
Purchase Agreement
Recitals
Registration Expenses
Section 5.8
Request
Section 5.1
Requested Information
Section 5.9
Shelf Registration Statement
Section 5.1(b)
Stockholder
Preamble
Stockholder Party
Section 6.7
Takedown Prospectus Supplement
Section 5.1
Takedown Request
Section 5.1
Third Party Acquisition
Section 4.2(c)
Transfer
Section 2.1
WKSI
Section 5.1(b)



Section 1.3.    Construction. Unless expressly specified otherwise, whenever
used in this Agreement, the terms “Article,” “Exhibit,” “Schedule” and “Section”
refer to articles, exhibits, schedules and sections of this Agreement. Whenever
used in this Agreement, the terms “hereby,” “hereof,” “herein” and “hereunder”
and words of similar import refer to this Agreement as a whole, including all
articles, sections, schedules and exhibits hereto. Whenever used in this
Agreement, the terms “include,” “includes” and “including” mean “include,
without limitation,” “includes,


6

--------------------------------------------------------------------------------




without limitation” and “including, without limitation,” respectively. Whenever
the context of this Agreement permits, the masculine, feminine or neuter gender,
and the singular or plural number, are each deemed to include the others. “Days”
means calendar days unless otherwise specified. Unless expressly specified
otherwise, all payments to be made in accordance with or under this Agreement
shall be made in U.S. Dollars ($). References in this Agreement to particular
sections of a Law shall be deemed to refer to such sections or provisions as
they may be amended after the date of this Agreement. The Parties have
participated jointly in the negotiation and drafting of this Agreement and in
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party (or
any Affiliate thereof) by virtue of the authorship of any of the provisions of
this Agreement.
ARTICLE 2    

TRANSFER RESTRICTIONS
Section 2.1.    Restrictions on Transfer. The right of the Stockholder to
directly or indirectly, in any single transaction or series of related
transactions, sell, give, assign, pledge, grant a security interest in,
hypothecate, offer or otherwise transfer (or enter into any Contract, Derivative
Instrument (other than a Derivative Instrument that is a Hedging Arrangement
that does not settle into Shares prior to the expiration of the Lock-up Period
or other obligation regarding the future sale, assignment, pledge or transfer
of) Beneficial Ownership of (each, a “Transfer”) any Shares is subject to the
restrictions set forth in this Article 2, and no Transfer of Shares by the
Stockholder may be effected except in compliance with this Article 2 and in
accordance with all applicable Laws. Any attempted Transfer in violation of this
Agreement shall be of no effect and null and void, regardless of whether the
purported transferee has any actual or constructive knowledge of the Transfer
restrictions set forth in this Agreement, and shall not be recorded on the stock
transfer books of the Company or any local custodian or transfer agent.
(a)    Until the expiration of the Lock-Up Period, the Stockholder shall not
directly or indirectly, in any single transaction or series of related
transactions, Transfer any Shares without the prior written consent of the
Company, other than the following Transfers (each, a “Lock-Up Period Permitted
Transfer”):
(i)    a Transfer of Shares in response to a tender or exchange offer by any
Person or a Third Party Acquisition that has been approved or recommended by the
Board of Directors;
(ii)    a Transfer of Shares to the Company or a Subsidiary or controlled
Affiliate of the Company;
(iii)    a Transfer of Shares to a Permitted Transferee, so long as such
Permitted Transferee, to the extent it has not already done so, executes a
customary joinder to this Agreement, in form and substance reasonably acceptable
to the Company, in which such Permitted Transferee agrees to be bound by the
terms of this Agreement as if such Permitted Transferee was an original party
hereto;


7

--------------------------------------------------------------------------------




(iv)    a Transfer required by Law;
(v)    a Transfer that has been approved in advance by the Board of Directors or
a duly authorized committee thereof;
(vi)    a Transfer of Shares pursuant to Section 5.5 and meeting the
requirements of Section 2.1(c)(ii);
(vii)    distribution in kind to the Stockholder’s equityholders in connection
with the bona fide winding up or dissolution of the Stockholder; and
(viii)    a Transfer of Shares in connection with which the Stockholder’s rights
under this Agreement are assigned to the Transferee pursuant to Section
6.6(b)(i).
(b)    Following the Lock-Up Period, the Stockholder shall be entitled to
Transfer any Shares in its sole discretion, provided that Stockholder shall not
directly or indirectly, in any single transaction or series of related
transactions, Transfer any Shares:
(i)     other than in accordance with all applicable Laws and the other terms
and conditions of this Agreement;
(ii)    that would result in the Transfer by Stockholder (together with its
Group Members) on any trading day of shares totaling more than 25% of the
four-week average daily trading volume of the Company’s Common Stock reported
for the security during the four calendar weeks preceding the week in which the
Transfer is to be effected, except in a privately negotiated sale (including
block trades) or in an underwritten public offering (including block trades and
whether or not such offering is marketed) in compliance with the Securities Act;
or
(iii)    to a Prohibited Transferee (except in a Non-Prohibited Transfer).
(c)    A “Non-Prohibited Transfer” means, in each case, so long as such Transfer
is in accordance with applicable Law:
(i)    any Lock-Up Period Permitted Transfer;
(ii)    a Transfer of Shares effected through an offering constituting a “public
offering” as defined in applicable stock exchange rules, pursuant to an exercise
of the registration rights provided in Article 5;
(iii)    a Transfer of Shares effected through a “brokers’ transaction” as
defined in Rule 144(g) executed on a securities exchange or over the-counter
market by a securities broker-dealer acting as agent for the Stockholder (so
long as such Transfer is not directed by the Stockholder to be made to a
particular counterparty or counterparties);
(iv)    a Transfer of Shares to a counterparty in connection with a Hedging
Arrangement, including any related Transfer of Shares or other Equity Securities
by any such


8

--------------------------------------------------------------------------------




counterparty to any other Person (so long as such Transfer by such counterparty
is not at the express direction of the Stockholder and the counterparty is not a
Prohibited Transferee);
(v)    a Transfer of Shares in any underwritten offering (including block trades
and whether or not such offering is marketed).
(d)    Notwithstanding anything to the contrary contained herein, the
Stockholder shall at no time Transfer, or cause or permit the Transfer of, any
Shares, if such Transfer would violate any applicable Law or, until the
Stockholder and its Group Members collectively Beneficially Own a number of
Shares less than 5% of the then issued and outstanding shares of Common Stock,
in connection with any “tender offer” (as such term is used in Regulation 14D
under the Exchange Act) not approved or recommended by the Board of Directors.
(e)    Nothing in this Agreement shall prevent the Stockholder or its
Representatives from entering into discussions with the Company or one or more
financial institutions in connection with a Lock-Up Period Permitted Transfer or
an offering to be effected pursuant to Section 5.4 and 5.5 after the end of the
Lock-up Period and cooperating with the Company or one or more financial
institutions in preparing a Registration Statement be filed upon expiration of
the Lock-up Period in accordance with Article 5, provided that such discussions
and cooperation are not publicly disclosed by the Stockholder.
(f)    The entry by the Stockholder into a Hedging Arrangement with respect to
Shares shall be deemed to be a Transfer of such Shares for purposes of this
Agreement and shall be subject to the provisions of this Section 2.1 unless such
Hedging Arrangement does not settle into Shares prior to the expiration of the
Lock-up Period.
(g)    The pledge of or grant of security interest in any Shares with respect to
the following shall not be deemed to be a Transfer of such Shares for purposes
of this Agreement: (i) any Hedging Arrangements that do no settle into Shares
prior to the expiration of the Lock-up Period or (ii) the Stockholder’s Credit
Agreement, dated as of June 5, 2015, as amended (the “Credit Agreement”), among
Colfax Corporation, as the borrower, certain U.S. subsidiaries of Colfax
Corporation identified therein, as guarantors, each of the lenders party thereto
and Deutsche Bank AG New York Branch, as administrative agent, swing line lender
and global coordinator, and the collateral documents related thereto, as such
Credit Agreement and collateral documents may be amended, modified, refinanced
or replaced from time to time.
ARTICLE 3    

VOTING
Section 3.1.    Voting Agreement.
(a)    So long as the aggregate number of Shares that are Beneficially Owned by
the Stockholder and its Group Members, as a group, is greater than or equal to
5% of the then issued and outstanding shares of Common Stock, the Stockholder
shall cause all of the Voting Securities that are Beneficially Owned by it or
any of its Group Members or over which it or any of its Group


9

--------------------------------------------------------------------------------




Members has voting control to be voted with respect to any action, proposal or
matter to be voted on by the stockholders of the Company (including through
action by written consent), in a manner proportionally consistent with the vote
of shares of Common Stock not Beneficially Owned by the Stockholder or any of
its Group Members.
(b)    So long as the aggregate number of Shares that are Beneficially Owned by
the Stockholder and its Group Members, as a group, is greater than or equal to
5% of the then issued and outstanding shares of Common Stock, with respect to
any matter that the Stockholder is required to vote on in accordance with
Section 3.1(a), the Stockholder shall cause each Voting Security owned by it or
over which it has voting control to be voted at all meetings of stockholders of
the Company, either by completing the proxy forms distributed by the Company or
by having a designated proxy present at the meeting. The Stockholder shall use
reasonable best efforts to deliver the completed proxy form to the Company no
later than five (5) Business Days prior to the date of such meeting. Upon the
written request of the Company, the Stockholder hereby agrees to use reasonable
best efforts to take such further action or execute such other instruments as
may be reasonably necessary to effectuate the intent of this Section 3.1(b).
ARTICLE 4    

STANDSTILL
Section 4.1.    During the Standstill Period, the Stockholder shall not,
directly or indirectly, and shall cause its Representatives (to the extent
acting on behalf of the Stockholder) and Group Members directly or indirectly
not to, without the prior written consent of, or waiver by, the Company:
(a)    subject to Section 4.2, acquire, offer or seek to acquire, agree to
acquire or make a proposal (including any private proposal to the Company or the
Board of Directors) to acquire, by purchase or otherwise, any securities
(including any Equity Securities or Voting Securities, but excluding debt
securities) or Derivative Instruments, or direct or indirect rights to acquire
any securities (including any Equity Securities or Voting Securities, but
excluding debt securities) or Derivative Instruments, of the Company or any
Subsidiary or Affiliate of the Company, or any securities (including any Equity
Securities or Voting Securities, but excluding debt securities) or indebtedness
convertible into or exchangeable for any such securities; provided that the
Stockholder may acquire, offer or seek to acquire, agree to acquire or make a
proposal to acquire Shares (and any securities (including any Equity Securities
or Voting Securities, but excluding debt securities) convertible into or
exchangeable for Shares) and Derivative Instruments, if, immediately following
such acquisition, the collective Beneficial Ownership of Shares of the
Stockholder and its Group Members, as a group, would not exceed the Standstill
Level; provided that nothing in this Agreement, including in this Section
4.1(a), shall prohibit the Stockholder or any of its Group Members from making a
non-public offer to the Board of Directors so long as the Stockholder or such
Group Member reasonably believes that such offer will not result in the Company
or the Stockholder or their Affiliates being required by applicable law to
disclose the making of such offer promptly following the making thereof;


10

--------------------------------------------------------------------------------




(b)    offer, or seek to acquire, fund or participate in any acquisition of
assets or business of the Company and its Subsidiaries;
(c)    conduct, fund or otherwise become a participant in any “tender offer” (as
such term is used in Regulation 14D under the Exchange Act) involving Equity
Securities, Voting Securities or any securities convertible into, or exercisable
or exchangeable for, Equity Securities or Voting Securities, in each case not
approved by the Board of Directors;
(d)    otherwise act in concert with others to seek to change, control or
influence the Board of Directors or stockholders, policies or management of the
Company or its Subsidiaries or Affiliates;
(e)    make or join or become a participant (as defined in Instruction 3 to Item
4 of Schedule 14A under the Exchange Act) in (or encourage) any “solicitation”
of “proxies” (as such terms are defined in Regulation 14A as promulgated by the
SEC), or consent to vote any Voting Securities or any of the voting securities
of any Subsidiaries or Affiliates of the Company (including through action by
written consent), or otherwise knowingly advise or influence any Person with
respect to the voting of any securities of the Company or its Subsidiaries or
Affiliates;
(f)    make any public announcement with respect to, or solicit or submit a
proposal for, or offer, seek, publicly propose or indicate an interest in (with
or without conditions) or fund any merger, consolidation, business combination,
“tender offer” (as such term is used in Regulation 14D under the Exchange Act),
recapitalization, reorganization, purchase or license of a material portion of
the assets, properties, securities or indebtedness of the Company or any
Subsidiary or Affiliate of the Company, or other similar extraordinary
transaction involving the Company, any Subsidiary of the Company or any of its
securities or indebtedness, or enter into any discussions, negotiations,
arrangements, understandings or agreements (whether written or oral) with any
other Person regarding any of the foregoing;
(g)    seek the election of or seek or acquire right to appoint or place a
representative on the Board of Directors or seek the removal of any director
from the Board of Directors;
(h)    form, join, become a member or otherwise participate in a Group (other
than with the Stockholder, any of its Group Members or any counterparty (other
than a Prohibited Transferee) in connection with a Hedging Arrangement that
complies with Section 2.1(c)(iv)) with respect to the securities of the Company
or any of its Subsidiaries or Affiliates;
(i)    deposit any Voting Securities in a voting trust or similar Contract or
subject any Voting Securities to any voting agreement, pooling arrangement or
similar arrangement or Contract, or grant any proxy with respect to any Voting
Securities (in each case, other than (i) with the Stockholder or any of its
wholly-owned Subsidiaries, (ii) as part of a Hedging Arrangement that complies
with Section 2.1(c)(iv) or (iii) in accordance with Section 3.1);
(j)    make any proposal or disclose any plan, or cause or authorize any of its
and their directors, officers, employees, agents, advisors and other
Representatives to make any public proposal or disclose any plan on its or their
behalf, inconsistent with the foregoing restrictions;


11

--------------------------------------------------------------------------------




(k)    knowingly take any action or cause or authorize any of its and their
directors, officers, employees, agents, advisors and other Representatives to
take any action on its or their behalf, that would reasonably be expected to
require the Company or any of its Subsidiaries or Affiliates to publicly
disclose any of the foregoing actions or the possibility of a business
combination, merger or other type of transaction or matter described in this
Section 4.1;
(l)    knowingly advise, assist, arrange or otherwise enter into any discussions
or arrangements with any third party with respect to any of the foregoing; or
(m)    directly or indirectly, contest the validity of, any provision of this
Section 4.1 (including this subclause) or Section 3.1 (whether by legal action
or otherwise).
Section 4.2.    Notwithstanding anything herein to the contrary, the prohibition
in Section 4.1(a) shall not apply to the activities of the Stockholder or any of
its Group Members in connection with:
(a)    acquisitions made as a result of a stock split, stock dividend,
reorganization, recapitalization, reclassification, combination, exchange of
shares or other like change approved or recommended by the Board of Directors;
or
(b)    acquisitions made in connection with a transaction or series of related
transactions in which the Stockholder or any of its Group Members acquires a
previously unaffiliated business entity that Beneficially Owns Equity
Securities, Voting Securities or Derivative Instruments, or any securities
convertible into, or exercisable or exchangeable for, Equity Securities, Voting
Securities or Derivative Instruments, at the time of the consummation of such
acquisition.
Notwithstanding anything herein to the contrary, the prohibition in Section
4.1(a) shall immediately terminate, and the Stockholder and its Affiliates may
engage in any of the activities specified in Section 4.1, in the event that
(a)    the Company publicly announces that it has entered into an agreement with
any Person or Group which provides for (i) the acquisition by such person or
group of more than 50% of the Common Stock or all or a majority of the assets of
the Company or (ii) any merger, consolidation or similar business combination,
including as a result of a stock split, stock dividend, reorganization,
recapitalization, reclassification, combination, exchange of shares or other
like change; involving the Company and such Person or Group (each, a “Third
Party Acquisition”);
(b)    the Board of Directors recommends that stockholders of the Company tender
their shares of Common Stock or vote in favor of a Third Party Acquisition; or
(c)    any Person or Group (i) acquires Beneficial Ownership of more than 50% of
the outstanding Common Stock , (ii) makes an offer which if fully subscribed
would result in such Person or Group acquiring Beneficial Ownership of more than
50% of the outstanding Common Stock , or (iii) publicly announces an intention
to engage in a Third Party Acquisition, and, in the case of clause (ii) or
(iii), the Company does not, within ten (10) Business Days of public


12

--------------------------------------------------------------------------------




announcement thereof by such Person or Group, publicly oppose and/or recommend
to its stockholders that they not accept such offer or support such Third Party
Acquisition.
Notwithstanding any of the foregoing, nothing in this Agreement shall restrict
any of the Stockholder’s Representatives from effecting or recommending
transactions in securities (A) in the ordinary course of its business as an
investment advisor, broker, dealer in securities, market maker, specialist or
block positioner and (B) not at the direct or request of the Stockholder or any
of its Affiliates.
ARTICLE 5    

REGISTRATION RIGHTS
Section 5.1.    Demand Registration.
(a)    Subject to the Stockholder’s satisfaction of its obligations under
Section 5.25 of the Purchase Agreement with respect to the financial statements
then required, from and after the end of the Lock-Up Period, the Stockholder may
request in writing (a “Request”) (a) that the Company file a prospectus
supplement (the “Takedown Prospectus Supplement”) to an effective Shelf
Registration Statement filed pursuant to Rule 424 under the Securities Act with
respect to the Registrable Securities identified in the Request (a “Takedown
Request”) or, (b) if such Shelf Registration Statement is not available for the
resale of the Registrable Securities, including if for any reason the Company
shall be ineligible to maintain or use a Shelf Registration Statement, that the
Company register under the Securities Act all or part of the Registrable
Securities that are Beneficially Owned by the Stockholder or its Affiliates (i)
on a Registration Statement on Form S-3 or, (ii) if the Company is not then
eligible to file a Form S-3, any other available form (a “Demand Registration”),
in each case, including sales or distributions by way of underwritten offering,
block trade or other distribution plan designated by the Stockholder. The
Stockholder shall be entitled to make no more than three (3) Requests for an
underwritten offering in any twelve-month period (it being understood that each
underwritten offering (including any underwritten block trade) under this
Agreement shall count as a Request, even if such offering is a Takedown Request
conducted pursuant to a Shelf Registration Statement and regardless of whether
such offering is publicly marketed before or after the underwriters agree to
purchase the Registrable Securities, unless the Stockholder withdraws its
request in the circumstances described in the second sentence of Section 5.6),
and each such Request shall be to register an amount of Registrable Securities
equal to the lesser of (i) an aggregate market value as of the date of such
Request of at least fifty million dollars ($50,000,000) and (ii) the total
outstanding Registrable Securities then held by the Stockholder; provided, that
any Request pursuant to this clause (ii) shall have a minimum aggregate market
value as of the date of such Request of at least twenty-five million dollars
($25,000,000). The Company shall not be obligated to effect a Demand
Registration or Takedown Request during the sixty (60) day period following the
effective date of a Registration Statement pursuant to any other Demand
Registration or the closing of any underwritten offering pursuant to a Takedown
Request. Each Request pursuant to this Section 5.1(a) shall be in writing and
shall specify the number of Registrable Securities requested to be registered
and the intended method of distribution of such Registrable Securities. Nothing
in this Article 5 shall affect, supersede or otherwise modify any of the
restrictions


13

--------------------------------------------------------------------------------




on Transfer set forth in Article 2 or any other provision of this Agreement. For
the avoidance of doubt, underwritten overnight bought deals will count as a
Request.
(b)    Subject to the Stockholder’s satisfaction of its obligations under
Section 5.25 of the Purchase Agreement with respect to the financial statements
then required, the Company shall use its reasonable best efforts to file within
ninety (90) days after the Closing Date an automatic shelf registration
statement (as defined in Rule 405 under the Securities Act) on Form S-3 (an
“Automatic Shelf Registration Statement”), or if the Company does not qualify as
a well-known seasoned issuer as defined in Rule 405 under the Securities Act (a
“WKSI”), a Registration Statement (which shall be on Form S-3 if the Company is
then eligible to use such form) permitting the public resale of Registrable
Securities, on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act in accordance with the requirements of the Securities Act and the
rules and regulations of the SEC thereunder (including any Automatic Shelf
Registration Statement, a “Shelf Registration Statement”), or otherwise
designating an existing Shelf Registration Statement with the SEC, covering the
sale or distribution of all of the Registrable Securities from time to time by
the Stockholder pursuant to one or more Takedown Requests, including by way of
underwritten offering, block trade or other distribution plan designated by the
Stockholder, and to cause such Shelf Registration Statement to become or be
deemed effective by the end of the Lock-up Period.
Section 5.2.    Restrictions on Registrations. The Company may postpone the
filing or the effectiveness of a Registration Statement or of a supplement or
amendment thereto (including any Takedown Request) or suspend the use of an
effective Registration Statement if the Board of Directors determines in good
faith that such Demand Registration or Shelf Registration, as the case may be,
would (i) reasonably be expected to materially impede, delay, interfere with or
otherwise have a material adverse effect on any material acquisition of assets
(other than in the ordinary course of business), merger, consolidation, tender
offer, financing or any other material business transaction by the Company or
any of its Subsidiaries or (ii) require disclosure of information that has not
been, and is otherwise not required to be, disclosed to the public, the
premature disclosure of which the Company, after consultation with outside
counsel to the Company, believes would materially and adversely affect the
Company (any such period to be referred to as a “Blackout Period”). The Company
shall not exercise its postponement rights in this Section 5.2 more than twice
during any period of twelve (12) consecutive months and such Blackout Period
shall not be more than seventy-five (75) days and all Blackout Periods
(irrespective of individual duration) shall not total more than ninety (90) days
during any such period of twelve (12) consecutive months; provided that a
Blackout Period may not commence less than 30 days following the end of the most
recently completed Blackout Period. Notwithstanding anything in this Agreement
to the contrary, the Company shall not be permitted to file a registration
statement to register for sale, or to conduct any registered securities
offerings (including any “take-downs” off of an effective shelf registration
statement) of, any of its securities either for its own account or the account
of any security holder or holders during any Blackout Period.
Section 5.3.    Maintenance of Shelf Registration Statements. The Company shall
use its reasonable best efforts and take all actions required or reasonably
requested by the Stockholder to maintain the effectiveness of its Shelf
Registration Statement until the earlier of such time as (i) all Registrable
Securities covered by such Shelf Registration Statement have been sold pursuant


14

--------------------------------------------------------------------------------




thereto and (ii) such Registrable Securities cease to be Registrable Securities,
in accordance with the requirements of the Securities Act and the rules and
regulations of the SEC thereunder and subject to the Blackout Periods set forth
in Section 5.2 including, if necessary, by renewing or refiling a Shelf
Registration Statement prior to expiration of the existing Shelf Registration
Statement or by filing with the SEC a post-effective amendment or a supplement
to the Shelf Registration Statement or any document incorporated therein by
reference or by filing any other required document or otherwise supplementing or
amending the Shelf Registration Statement, if required by the rules, regulations
or instructions applicable to the registration form used by the Company for such
Shelf Registration Statement or by the Securities Act, the Exchange Act, any
state securities or blue sky Laws, or any rules and regulations thereunder. The
Company shall pay the registration fee with respect to the filing of a Shelf
Registration Statement or, in the case of an Automatic Shelf Registration
Statement, a “take-down” from such Automatic Shelf Registration Statement within
the time period required by applicable Law. If, at any time following the filing
of an Automatic Shelf Registration Statement when the Company is required to
re-evaluate its WKSI status, the Company determines that it is not a WKSI, the
Company shall use its reasonable best efforts to post-effectively amend the
Automatic Shelf Registration Statement to a Registration Statement or Shelf
Registration Statement on Form S-3 or file a new Shelf Registration Statement on
Form S-3, have such Shelf Registration Statement declared effective by the SEC
and keep such Shelf Registration Statement effective during the period in which
such Shelf Registration Statement is required to be kept effective in accordance
with this Article 5.
Section 5.4.    Selection of Underwriters; Underwritten Offering. If the
Stockholder so notifies the Company in a Request, the Company shall use its
reasonable best efforts to cause a Demand Registration or Takedown Request to be
in the form of an underwritten offering. In connection with any underwritten
Demand Registration or Takedown Request, the Stockholder shall have the right to
select the managing underwriter, provided, that such underwriter shall be a
nationally recognized investment bank. Within two (2) Business Days following
the Stockholder’s Request, the Company shall have the right to select an
additional underwriter to serve as co-managing underwriter with equal economics
but listed to the right of the managing underwriter selected by the Stockholder,
provided, that such underwriter shall be a nationally recognized investment bank
reasonably acceptable to the Stockholder and provided further that the Company
shall not have the right to select an additional underwriter for overnight block
trades where such selection would, in the reasonable judgement of the
Stockholder, have a materially adverse effect on the success of the offering.
The Stockholder may not participate in any registration under this Agreement
which is underwritten unless the Stockholder agrees to sell the Registrable
Securities held by the Stockholder on the basis provided in any underwriting
agreement with the underwriters and completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other customary
documents reasonably required under the terms of such underwriting arrangements.
Section 5.5.    Piggyback Registrations.
(a)    If the Company determines to publicly sell in an underwritten offering
(including, for the avoidance of doubt, a “take-down” pursuant to a prospectus
supplement to an effective shelf registration statement) or register for sale
any of its securities either for its own account or the account of a security
holder or holders, other than a registration pursuant to Section


15

--------------------------------------------------------------------------------




5.1, a registration relating solely to any employee or director equity or
equity-based incentive or compensation plan or arrangement or any similar
employee or director compensation or benefit plan on Form S-8, a registration
relating to the offer and sale of securities of any class other than the
Registrable Securities even if such securities are convertible or exchangeable
into securities of the same class as Registrable Securities, or a registration
relating solely to a corporate reorganization (including by way of merger of the
Company or any of its Subsidiaries with any other business) or acquisition of
another business, any registration relating solely to an exchange of the
Company’s own securities or a registration on any registration form that does
not permit secondary sales (a “Piggyback Registration”), the Company shall (i)
as soon as reasonably practicable but in no event less than five (5) Business
Days prior to the initial filing of a registration statement or preliminary
prospectus supplement, as the case may be, in connection with such Piggyback
Registration (or less than two (2) days prior to the date of the commencement of
any such offering if such Piggyback Registration is conducted as an underwritten
unmarketed block trade) give written notice of its intention to effect such sale
or registration to the Stockholder and (ii) subject to Section 5.5(b) and
Section 5.5(c), include in such Piggyback Registration and in any underwriting
involved therein (whether prior to or following the expiration of the Lock-Up
Period) all of such Registrable Securities as are specified in a written request
or requests (“Piggyback Requests”) made by the Stockholder received by the
Company within three (3) days of receipt of such notice from the Company (or two
(2) days with respect to an underwritten umarketed block trade). Such Piggyback
Requests shall specify the number of Registrable Securities requested to be
disposed of by the Stockholder.
(b)    If a Piggyback Registration is an underwritten primary offering on behalf
of the Company, and the managing underwriters advise the Company in writing that
in their good faith opinion the aggregate number of securities requested to be
included in such registration exceeds the number which can be sold in an orderly
manner in such offering without adversely affecting the success of such offering
(including an adverse effect on the offering price), the Company shall include
in such registration only such securities as the Company is advised by such
managing underwriters can be sold without such an effect, which securities shall
be included in the following order of priority:
(i)    first, the securities the Company proposes to sell,
(ii)    second, the securities requested to be included in such registration by
the Stockholder, and
(iii)    third, any other securities requested to be included in such
registration.
(c)    If a Piggyback Registration is an underwritten secondary offering on
behalf of any holder of Other Registrable Securities, and the managing
underwriters advise the Company in writing that in their good faith opinion the
number of securities requested to be included in such registration exceeds the
number which can be sold in an orderly manner in such offering without adversely
affecting the success of such offering (including an adverse effect on the
offering price), the Company shall include in such registration only such
securities as the Company is advised by such managing underwriters can be sold
without such an effect, which securities shall be included in the following
order of priority: (i) first, the securities requested to be included in such
registration


16

--------------------------------------------------------------------------------




by the Stockholder and the Other Registrable Securities requested to be included
in such registration on a pro rata basis and (ii) second, any other securities
requested to be included in such registration.
(d)    The Company and any holder of Other Registrable Securities initiating any
Piggyback Registration shall have the right to, in its sole discretion, defer,
terminate or withdraw any registration initiated by it under this Section 5.5
whether or not the Stockholder has elected to include any Registrable Securities
in such registration.
Section 5.6.    Withdrawals. The Stockholder may withdraw all or any part of the
Registrable Securities from a Registration Statement at any time prior to the
effective date of such Registration Statement. If such withdrawal is made
primarily as a result of the failure of the Company to comply with any provision
of this Agreement, the Company shall be responsible for the payment of all
Registration Expenses in connection with such registration and such registration
shall not count as a Demand Registration for purposes of Section 5.1. In the
case of any other withdrawal, the Stockholder shall pay for the Registration
Expenses associated with the withdrawn registration unless the Stockholder
counts such withdrawn registration as one of its three (3) Requests referred to
in Section 5.1(a).
Section 5.7.    Registration Procedures. Whenever the Stockholder has made a
Request in accordance with Section 5.1 that any Registrable Securities be
registered pursuant to this Agreement, the Company shall as expeditiously as
reasonably practicable:
(a)    (i) no later than fifteen (15) days, in connection with a Demand
Registration, or five (5) Business Days, in connection with a Takedown Request
(or two (2) Business Days if the offering requested in the Takedown Request is
to be conducted as an underwritten unmarketed block trade), after the receipt by
the Company of the applicable Request but subject to the Blackout Periods set
forth in Section 5.2, the Company shall prepare and file with the SEC a Required
Registration Statement or Takedown Prospectus Supplement, as the case may be,
providing for the registration under the Securities Act or the offering of the
Registrable Securities which the Stockholder has specified in the applicable
Request and in accordance with the intended methods of distribution thereof
specified in such Request. The Company shall use reasonable best efforts (A) to
have such Required Registration Statement, in connection with a Demand
Registration, declared effective by the SEC as soon as practicable thereafter
and subject to the Blackout Periods set forth in Section 5.2, to keep such
Required Registration Statement continuously effective for a period of at least
ninety (90) days (or, in the case of an underwritten offering, such period as
the underwriters may reasonably require) following the date on which such
Required Registration Statement is declared effective (or such shorter period
which shall terminate when all of the Registrable Securities covered by such
Required Registration Statement have been sold pursuant thereto), including, if
necessary, by filing with the SEC a post-effective amendment or a supplement to
the Required Registration Statement or Required Shelf Registration Statement or
the related prospectus or any document incorporated therein by reference or by
filing any other required document or otherwise supplementing or amending the
Required Registration Statement or Required Shelf Registration Statement, if
required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Required Registration Statement
or Required Shelf Registration Statement or by the Securities Act, the Exchange
Act, any state securities or blue sky Laws, or any


17

--------------------------------------------------------------------------------




rules and regulations thereunder, and (B) to keep the Shelf Registration
Statement related to the Takedown Prospectus Supplement in connection with a
Takedown Request continuously effective pursuant to Section 5.3, and (ii) before
filing such Required Registration Statement or Takedown Prospectus Supplement,
as the case may be, or any amendments or supplements thereto, or before using
any Issuer Free Writing Prospectus related to the offer and sale of Registrable
Securities, provide to the Stockholder and any managing underwriter(s) and their
respective counsel, copies of all documents proposed to be filed or furnished or
used, including documents incorporated by reference (but excluding the portions
of such documents that are or will be subject to a request for confidential
treatment), and the Stockholder and the managing underwriter(s) and their
respective counsel shall have the reasonable opportunity to review and comment
thereon, and the Company will make such changes and additions thereto as may
reasonably be requested by the Stockholder and the managing underwriter(s) and
their respective counsel prior to such filing or use, unless the Company
reasonably objects to such changes or additions; provided, however, that the
Company shall not file any amendment or supplement or Issuer Free Writing
Prospectus to which the Stockholder or the underwriters or their respective
counsel, shall reasonably object;
(b)    prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith and the
Takedown Prospectus Supplement, if applicable, and any Issuer Free Writing
Prospectus related to the offer and sale of Registrable Securities (subject to
the review and comment provisions set forth in Section 5.7(a) and Section 5.2
above) and perform such other actions (including those described in Section 5.3
with respect to an Automatic Registration Statement) as may be necessary to
maintain the effectiveness of such Registration Statement and to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement and such Takedown Prospectus
Supplement for the applicable periods set forth herein;
(c)    furnish to the Stockholder and each managing underwriter or other
purchaser and their respective counsel such number of copies of such
Registration Statement, each amendment and supplement thereto, the prospectus
included in such Registration Statement (including each preliminary prospectus)
and the Takedown Prospectus Supplement, if applicable, (in each case including
all exhibits other than those which are being incorporated into such
Registration Statement by reference and that are publicly available), any Issuer
Free Writing Prospectus related to the offer and sale of Registrable Securities
and such other documents as the Stockholder may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by the
Stockholder;
(d)    use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky Laws of such jurisdictions in
the United States as the Stockholder or any managing underwriter or other
purchaser may reasonably requests, and to continue such registration or
qualification in effect in such jurisdiction and to maintain any such approval
for as long as permissible pursuant to the laws of such jurisdiction and the
regulations of the Governmental Authority, or for as long as any such seller
requests or until all of such Registrable Securities are sold, whichever is
shortest, and do any and all other acts and things which may be reasonably
necessary or advisable to enable the Stockholder to consummate the disposition
in such jurisdictions of the Registrable Securities owned by the Stockholder;
provided that the Company shall not be required to (i) qualify generally to do
business in any jurisdiction where it would not


18

--------------------------------------------------------------------------------




otherwise be required to qualify, (ii) consent to general service of process in
any such jurisdiction or (iii) subject itself to taxation in any jurisdiction
where it is not so subject;
(e)    in the event of any offering of Registrable Securities pursuant to a
Registration Statement, (i) enter into an underwriting agreement or similar
agreement, in usual and customary form, with the managing underwriter(s) or
other purchaser(s) of Registrable Securities in such offering and use reasonable
best efforts to take such other actions as the Stockholder, managing
underwriter(s) or other purchaser(s) reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities, (ii) cause its senior
officers to participate in “road shows” and investor presentations and other
information meetings organized by the managing underwriter(s) or other
purchaser(s) and otherwise reasonably cooperate with the managing underwriter(s)
or other purchaser(s) in connection with customary marketing activities
(provided however, in no circumstance shall the Company be required to
participate in road shows or other information meetings in connection with more
than three (3) such offerings in any twelve (12)-month period) and (iii) cause
to be delivered to the Stockholder and the underwriter(s) or other purchaser(s)
opinions of counsel to the Company addressed to the underwriter(s) or other
purchaser(s), in customary form, covering such matters as are customarily
covered by opinions for an underwritten public offering as the underwriter(s) or
other purchaser(s) may request;
(f)    notify the Stockholder and each managing underwriter or other purchaser
and their respective counsel, at any time when a prospectus relating thereto
(including a Takedown Prospectus Supplement) is required to be delivered under
the Securities Act, of the happening of any event as a result of which the
prospectus included in such Registration Statement, as then in effect, the
Takedown Prospectus Supplement, any Issuer Free Writing Prospectus related to
the offer and sale of Registrable Securities, or any document incorporated
therein by reference contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein, not misleading, and in such
case, subject to Section 5.2, the Company shall promptly prepare a supplement or
amendment to such prospectus, Takedown Prospectus Supplement, Issuer Free
Writing Prospectus or document so that, as thereafter delivered to the holders
of such Registrable Securities, such prospectus, Takedown Prospectus Supplement,
Issuer Free Writing Prospectus or document shall not contain an untrue statement
of a material fact or omit to state any fact necessary to make the statements
therein, not misleading;
(g)    use its reasonable best efforts to cause all such Registrable Securities
which are registered to be listed on each securities exchange on which similar
securities issued by the Company are then listed;
(h)    provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such registration statement not later than the
effective date of such Registration Statement and, unless such shares are in
book-entry form only, facilitate the timely preparation of certificates
representing the Registrable Securities to be sold and not bearing any
restrictive legends, in such denominations and registered in such names as the
selling holders shall request prior to the closing of the offering;


19

--------------------------------------------------------------------------------




(i)    enter into such customary agreements and use reasonable best efforts to
take all such other actions as the Stockholder and the underwriter(s) or other
purchaser(s), if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities;
(j)    make available for inspection by the Stockholder and any underwriter or
other purchaser participating in any disposition pursuant to a Registration
Statement and any attorney, accountant or other agent retained by the
Stockholder (including the attorney appointed by the Company) or any underwriter
or other purchaser, financial and other records, pertinent corporate documents
and properties of the Company and its Subsidiaries as shall be reasonably
necessary to enable them to exercise their due diligence responsibility, and
cause the Company’s officers, directors, employees and independent accountants
to supply all other information reasonably requested by the Stockholder or any
such underwriter or other purchaser, attorney, accountant or agent in connection
with such Registration Statement;
(k)    if such offering of Registrable Securities is made pursuant to a
Registration Statement, use reasonable best efforts to obtain “comfort” letters
dated the pricing date and the closing date of the offering of the Registrable
Securities under the underwriting or other agreement from the Company’s
independent public accountants in customary form and covering such matters of
the type customarily covered by “comfort” letters in connection with
underwritten offerings as the Stockholder, managing underwriter(s) or other
purchaser(s) reasonably request;
(l)    use reasonable best efforts to furnish, , at the request of the
Stockholder on the date such securities are delivered to the underwriter(s) or
other purchaser(s) for sale pursuant to such registration or are otherwise sold
pursuant thereto, an opinion and a “10b5” letter, dated such date, of counsel
representing the Company for the purposes of such registration, addressed to the
underwriter(s) or other purchaser(s) covering such legal and other matters with
respect to the registration in respect of which such opinion is being given and
such letter is being delivered as the Stockholder, underwriter(s) or other
purchaser(s) may reasonably request and are customarily included in such
opinions and letters;
(m)    subject to Section 5.2, use reasonable best efforts to prevent the
issuance of any stop order, injunction or other order or requirement suspending
the effectiveness of the Registration Statement or obtain the withdrawal of any
such order if it is issued;
(n)    otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable after the effective date of the Registration
Statement, an earnings statement covering the period of at least twelve (12)
months beginning with the first day of the Company’s first full calendar quarter
after the effective date of the Registration Statement, which earnings statement
shall satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;
(o)    to the extent permitted by applicable Law, make available to the
Stockholder an executed copy of each letter written by or on behalf of the
Company to the SEC or the staff of the SEC (or other governmental agency or
self-regulatory body or other body having jurisdiction, including any domestic
or foreign securities exchange), and any item of correspondence received from
the SEC or the staff of the SEC (or other governmental agency or self–regulatory
body or


20

--------------------------------------------------------------------------------




other body having jurisdiction, including any domestic or foreign securities
exchange), in each case relating to such Registration Statement; respond
reasonably and completely to any and all comments received from the SEC or the
staff of the SEC, with a view towards causing such Registration Statement or any
amendment thereto to be declared effective by the SEC as soon as reasonably
practicable and shall file an acceleration request following the resolution or
clearance of all SEC comments or, if applicable, following notification by the
SEC that any such registration statement or any amendment thereto will not be
subject to review;
(p)    reasonably cooperate with the Stockholder and each underwriter or other
purchaser participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
FINRA;
(q)    notify in writing the Stockholder and the underwriter or other purchaser,
if any, and their respective counsel of the following events as promptly as
reasonably practicable:
(i)    the filing of and effectiveness of any such Registration Statement and
the filing of any Issuer Free Writing Prospectus related to the offer or sale of
Registrable Securities;
(ii)    any request by the SEC for amendments or supplements to the Registration
Statement, the prospectus, the Takedown Prospectus Supplement, or any Issuer
Free Writing Prospectus related to the offer or sale of Registrable Securities
or for additional information and when same has been filed and become effective;
(iii)    the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement or the initiation of any proceedings by any Person
for that purpose;
(iv)    the suspension of the registration of the subject shares of the
Registrable Securities in any state jurisdiction; and
(v)    the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities for the sale under
the securities or blue sky Laws of any jurisdiction or the initiation or threat
of any proceeding for such purpose;
(r)    to the extent requested in writing by the lead managing underwriter(s) or
other purchaser(s) with respect to an underwritten offering of Equity
Securities, agree, and cause the directors or officers of the Company to agree,
to enter into customary agreements restricting the sale or distribution of
Equity Securities during the period commencing on the date of the request (which
shall be no earlier than fourteen (14) days prior to the expected “pricing” of
such offering) and continuing for not more than ninety (90) days after the date
of the “final” prospectus (or “final” prospectus supplement if the offering is
made pursuant to a Shelf Registration Statement), pursuant to which such
offering shall be made, plus an extension period, as may be proposed by the lead
managing underwriter(s) or other purchaser(s) to address FINRA regulations
regarding the publishing of research, or such lesser period as is required by
the lead managing underwriter(s) or other purchaser(s); and


21

--------------------------------------------------------------------------------




(s)    use reasonable best efforts to take all other steps reasonably necessary
to effect the registration of the Registrable Securities contemplated hereby.
In connection with any Registration Statement in which the Stockholder is
participating, the Stockholder shall furnish to the Company in writing such
information regarding the Stockholder as the Company may from time to time
reasonably request specifically for use in connection with any such Registration
Statement or prospectus.
Upon notice by the Company to the Stockholder of any Blackout Period, the
Stockholder shall keep the fact of any such notice strictly confidential, and
during any Blackout Period, discontinue its offer and disposition of Registrable
Securities pursuant to the applicable Registration Statement and the prospectus
relating thereto and any Takedown Prospectus Supplement for the duration of the
Blackout Period set forth in such notice (or until notice of the termination of
such Blackout Period shall have been given to the Stockholder in writing by the
Company). The Stockholder agrees that upon receipt of any notice from the
Company of the happening of any event of the kind described in clauses (f),
(q)(ii), (q)(iii), (q)(iv) or (q)(v) above, it shall forthwith discontinue its
offer and disposition of Registrable Securities pursuant to the applicable
Registration Statement and the prospectus relating thereto and any Takedown
Prospectus Supplement until its receipt of the copies of the supplemented or
amended prospectus contemplated by clause (q)(ii), or until it is advised in
writing by the Company that the use of the applicable prospectus and any
Takedown Prospectus Supplement may be resumed, and has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such prospectus or Takedown Prospectus Supplement;
provided that the Company shall use its reasonable best efforts to supplement or
amend the applicable Registration Statement and prospectus and any Takedown
Prospectus Supplement as promptly as practicable and shall extend the time
periods under clause (a) above with respect to the length of time that
effectiveness of a Registration Statement must be maintained by the amount of
time that the Stockholder is required to discontinue disposition of such
Registrable Securities.
Section 5.8.    Registration Expenses. Subject to Section 6.1, all expenses
incident to the Company’s performance of, or compliance with, its obligations
under this Agreement including (a) all registration and filing fees, all fees
and expenses of compliance with securities and blue sky laws (including the
reasonable and documented fees and disbursements of counsel for the underwriters
in connection with blue sky qualifications of the Registrable Securities
pursuant to Section 5.7), (b) all printing and copying expenses (including
expenses of printing certificates for the Registrable Securities in a form
eligible for deposit with the Depository Trust Company and of printing
prospectuses as requested by any holder of Registrable Securities), (c) all
messenger and delivery expenses, (d) all fees and expenses of the Company’s
independent certified public accountants and counsel (including, with respect to
“comfort” letters and opinions) and (e) all reasonable fees and disbursements of
one single primary outside counsel and one outside local counsel for each
jurisdiction that Registrable Securities shall be distributed for the holders
thereof, which counsels shall be selected by the Company and reasonably
acceptable to the Stockholder, and in the case of the primary outside counsel
shall be of national standing (collectively, the “Registration Expenses”) shall
be borne by the Company. The Registration Expenses shall be borne by the Company
regardless of whether or not any registration statement is filed or becomes
effective.


22

--------------------------------------------------------------------------------




The Company will pay its internal expenses (including all salaries and expenses
of its officers and employees performing legal or accounting duties, the expense
of any annual audit and the expense of any liability insurance), the expenses
and fees for listing the securities to be registered on each securities exchange
and included in each established over-the-counter market on which similar
securities issued by the Company are then listed or traded and any expenses of
the Company incurred in connection with any “road show”. The Stockholder shall
pay its pro rata portion (based on the number of Registrable Securities
registered) of all underwriting discounts and commissions relating to the sale
of the Stockholder’s Registrable Securities pursuant to any registration.
Section 5.9.    Requested Information. Not less than five (5) Business Days
before the expected filing date of each Registration Statement or Takedown
Prospectus Supplement pursuant to this Agreement (or as soon as reasonably
practical in connection with a Takedown Prospectus Supplement to be filed in
connection with an unmarketed block trade), the Company shall notify each holder
of Registrable Securities who has timely provided the requisite notice hereunder
entitling such holder to register Registrable Securities in such Registration
Statement of the information, documents and instruments from such holder that
the Company or any underwriter or other purchaser reasonably requests in
connection with such Registration Statement or Takedown Prospectus Supplement,
including a questionnaire, custody agreement, power of attorney, lockup letter
and underwriting or other agreement, each in customary form reasonably
acceptable to such holders (the “Requested Information”). If the Company has not
received, on or before the second Business Day before the expected filing date
of the Registration Statement or Takedown Prospectus Supplement, the Requested
Information from such holder, the Company may file the Registration Statement or
Takedown Prospectus Supplement without including Registrable Securities of such
holder. The failure to so include in any Registration Statement or Takedown
Prospectus Supplement the Registrable Securities of a holder of Registrable
Securities (with regard to that Registration Statement or Takedown Prospectus
Supplement) shall not result in any liability on the part of the Company to such
holder.
Section 5.10.    Holdback Agreements. The Stockholder agrees to enter into
customary agreements restricting the sale or distribution of Equity Securities
to the extent reasonably required in writing by the lead managing underwriter(s)
with respect to an applicable underwritten primary offering on behalf of the
Company relating to the registration of Equity Securities having an aggregate
value of at least fifty million dollars ($50,000,000) during the period
commencing on the date of the request (which shall be no earlier than fourteen
(14) days prior to the expected “pricing” of such underwritten offering) and
continuing for not more than sixty (60) days after the date of the “final”
prospectus (or “final” prospectus supplement if the underwritten offering is
made pursuant to a Shelf Registration Statement), pursuant to which such
underwritten offering shall be made, plus an extension period, as may be
proposed by the lead managing underwriter(s), required to address any applicable
FINRA regulations regarding the publishing of research, or such lesser period as
is required by the lead managing underwriter(s). The Stockholder shall not be
required to enter into a holdback agreement pursuant to this Section 5.10 (a) at
any time when the aggregate number of Shares that are Beneficially Owned by the
Stockholder and its Group Members, as a Group, is less than 5% of the shares of
Common Stock issued and outstanding, (b) unless the Company and the directors
and executive officers of the Company are subject to comparable restrictions,
(c) unless the Stockholder has had the opportunity to review and provide
reasonable comments on any such


23

--------------------------------------------------------------------------------




holdback agreement and (d) unless the Stockholder was offered an opportunity to
participate in the offering pursuant to Section 5.5. The postponement rights in
clause (b) of the first sentence in Section 5.2 and the holdback obligation in
this Section 5.10 shall not be applicable to the Stockholder for more than a
total of one hundred fifty (150) days during any period of twelve (12)
consecutive months.
Section 5.11.    Rule 144 Reporting. With a view to making available to the
Stockholder the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:
(a)    make and keep public information available, as those terms are understood
and defined in Rule 144 or any similar or analogous rule promulgated under the
Securities Act, at all times after the effective date of the first registration
filed by the Company for an offering of its securities to the general public;
(b)    file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and
(c)    so long as the Stockholder owns any Registrable Securities, furnish to
the Stockholder promptly upon request (i) a written statement by the Company as
to its compliance with the reporting requirements of Rule 144 of the Securities
Act and of the Exchange Act, (ii) a copy of the most recent annual or quarterly
report of the Company filed with the SEC and (iii) such other reports and
documents as the Stockholder may reasonably request in connection with availing
itself of any rule or regulation of the SEC allowing it to sell any such
securities without registration, in each case to the extent not readily publicly
available.
Section 5.12.    Company Indemnification. The Company agrees to indemnify and
hold harmless, to the extent permitted by applicable Law, the Stockholder, its
Affiliates and each of its and their respective directors, officers, partners,
members, employees, advisors, representatives and agents and each Person, if
any, who controls the Stockholder (within the meaning of the Securities Act or
the Exchange Act) from and against any and all losses, claims, damages,
liabilities and expenses whatsoever (including reasonable, documented expenses
of investigation and reasonable, documented attorneys’ fees and expenses) caused
by, arising out of or relating to any untrue or alleged untrue statement of
material fact contained in any Registration Statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto (including a Takedown
Prospectus Supplement)covering the resale of any Registrable Securities by or on
behalf of the Stockholder or any Issuer Free Writing Prospectus or any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading or any violation of the
Securities Act or state securities laws or rules thereunder by the Company
relating to any action or inaction by the Company in connection with such
registration, except insofar as such untrue statement or omission is based on
information contained in any affidavit or statement furnished in writing by the
Stockholder for use in connection with such Registration Statement, which shall
be limited to the Stockholder’s name, address and number of shares of
Registrable Securities owned by the Stockholder. This indemnity shall be in
addition to any liability the Company may otherwise have. Such indemnity shall
remain in full force and effect regardless of


24

--------------------------------------------------------------------------------




any investigation made by or on behalf of the Stockholder or any indemnified
party and shall survive the transfer of such securities by the Stockholder.
Section 5.13.    Stockholder Indemnification. The Stockholder and any Permitted
Transferees jointly and severally agree to indemnify and hold harmless, to the
extent permitted by applicable Law, the Company, its Affiliates, its and their
respective directors, officers, partners, members and agents and each Person, if
any, who controls the Company (within the meaning of the Securities Act or the
Exchange Act) from and against any and all losses, claims, damages, liabilities
and expenses (including reasonable, documented expenses of investigation and
reasonable, documented attorneys’ fees and expenses) caused by, arising out of
or relating to any untrue or alleged untrue statement of material fact contained
in the Registration Statement, prospectus or preliminary prospectus or any
amendment thereof or supplement thereto (including Takedown Prospectus
Supplement) covering the resale of any Registrable Securities by or on behalf of
the Stockholder or any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading,
but only to the extent that such untrue statement or omission is contained in
any information or affidavit furnished in writing by the Stockholder for use in
connection with such Registration Statement, which shall be limited to the
Stockholder’s name, address and number of shares of Registrable Securities owned
by the Stockholder. Notwithstanding the foregoing, the Stockholder shall not be
liable for any amounts in excess of the net proceeds received by the Stockholder
from sales of Registrable Securities pursuant to the Registration Statement to
which the claims relate. This indemnity shall be in addition to any liability
the Stockholder may otherwise have. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of the Company
or any indemnified party and shall survive the transfer of such securities by
the Company.
Section 5.14.    Resolution of Claims. Any Person entitled to indemnification
pursuant to this Article 5 shall give prompt written notice to the indemnifying
Party of any claim with respect to which it seeks indemnification; provided that
the failure so to notify the indemnifying Party shall not relieve the
indemnifying Party of any liability that it may have to the indemnified party
hereunder except to the extent that the indemnifying Party is materially
prejudiced or otherwise forfeits substantive rights or defenses by reason of
such failure. If notice of commencement of any such action is given to the
indemnifying Party as above provided, the indemnifying Party shall be entitled
to participate in and, to the extent it may wish, jointly with any other
indemnifying Party similarly notified, to assume the defense of such action at
its own expense, with counsel chosen by it and reasonably satisfactory to such
indemnified party. The indemnified party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be paid by the indemnified party unless (a)
the indemnifying Party agrees to pay the same, (b) the indemnifying Party fails
to assume the defense of such action with counsel reasonably satisfactory to the
indemnified party within a reasonable amount of time after receipt of notice of
such claim from the Indemnified Parry or (c) the named parties to any such
action (including any impleaded parties) include both the indemnifying Party and
the indemnified party and such parties have been advised by such counsel that
either (i) representation of such indemnified party and the indemnifying Party
by the same counsel would be inappropriate under applicable standards of
professional conduct or (ii) it is reasonably foreseeable that there will be one
or more material legal defenses available to the indemnified party which are
different from or


25

--------------------------------------------------------------------------------




additional to those available to the indemnifying Party. In any of such cases,
the indemnified party shall have the right to participate in the defense of such
action with its own counsel, the reasonable, documented out-of-pocket fees and
expenses of which shall be paid by the indemnifying Party, it being understood,
however, that the indemnifying Party shall not be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) for all indemnified parties. No indemnifying Party shall be liable for
any settlement entered into without its written consent (such consent not to be
unreasonably withheld, conditioned or delayed). No indemnifying Party shall,
without the consent of such indemnified party (such consent not to be
unreasonably withheld, conditioned or delayed), effect any settlement of any
pending or threatened proceeding in respect of which such indemnified party is a
party and indemnity has been sought hereunder by such indemnified party, unless
such settlement (x) includes an unconditional release of such indemnified party
from all liability for claims that are the subject matter of such proceeding and
(y) does not include an omission of fault, culpability or failure to act by or
on behalf of any indemnified party.
Section 5.15.    Contribution. If the indemnification provided for in Section
5.12 or Section 5.13 is held by a court of competent jurisdiction to be
unavailable to an indemnified party with respect to any losses, claims, damages
or liabilities referred to herein, the indemnifying Party, in lieu of
indemnifying such indemnified party thereunder, shall to the extent permitted by
applicable Law contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, damage or liability in such proportion as
is appropriate to reflect the relative fault of the indemnifying Party on the
one hand and of the indemnified party on the other in connection with such loss,
claim, damage or liability, as well as any other relevant equitable
considerations. The relative fault of the indemnifying Party and of the
indemnified party shall be determined by a court of Law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying Party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of any
loss, claim, damage or liability referred to above shall be deemed to include,
subject to the limitations set forth in this Section 5.15, any legal or other
fees, charges or expenses reasonably incurred by such party in connection with
any investigation or proceeding. The Parties agree that it would not be just and
equitable if contribution pursuant to this Section 5.15 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in this Section 5.15. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
Section 5.16.    Company Facilitation of Sale. If any Registrable Securities are
certificated and bear any restrictive legend, or are held in non-certificated
book-entry form and are subject to any stop transfer or similar instruction or
restriction, the Company shall upon the request of the holder of such
Registrable Securities, as applicable, promptly cause such legends to be removed
and new certificates without any restrictive legends to be issued or cause such
stop transfer or similar instructions or restrictions to be promptly terminated
and removed, including by delivering customary representation letters and
instruction letters to the transfer agent reasonably acceptable


26

--------------------------------------------------------------------------------




to the transfer agent, if (a) such Registrable Securities have been resold
pursuant to an effective Registration Statement or (b) the holder of such
Registrable Securities provides the transfer agent with reasonable assurance
that such Registrable Securities can be sold, assigned or transferred pursuant
to Rule 144 or otherwise without registration and without any restriction
whatsoever under the applicable requirements of the Securities Act, including an
opinion of outside legal counsel (the reasonable costs and expenses of which
shall be reimbursed by the Company), reasonably acceptable to the transfer
agent, to such effect.
Section 5.17.    Transfers. To the extent that any Registrable Securities are
Transferred, the obligations of the Company shall not be expanded in any respect
and, the registration rights provided for in this Article 5, to the extent
assigned, shall be shared by all holders of Registrable Securities and all such
persons shall be jointly and severally liable for any obligations.
Section 5.18.    WKSI Status. The Company is not an ineligible issuer and is a
WKSI, in each case as defined under the Securities Act, and is currently
eligible to file and use an Automatic Shelf Registration Statement.
ARTICLE 6    

MISCELLANEOUS
Section 6.1.    Fees and Expenses. Except as otherwise provided in this
Agreement (including in Section 5.8), each Party shall pay its own direct and
indirect expenses incurred by it in connection with the preparation and
negotiation of this Agreement and the consummation of the transactions
contemplated by this Agreement, including all fees and expenses of its advisors
and representatives.
Section 6.2.    Term. Notwithstanding anything contained herein to the contrary,
this Agreement shall terminate, and all rights and obligations hereunder shall
cease, upon such time as there are no Registrable Securities, except for the
provisions of Sections 5.8, 5.12, 5.13, 5.14, 5.15 and this Article 6, which
shall survive such termination.
Section 6.3.    Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be given or made (and shall be
deemed to have been duly given or made upon receipt) by delivery in person, by
overnight courier service, by facsimile with receipt confirmed (followed by
delivery of an original via overnight courier service) or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
Parties at the following addresses:










27

--------------------------------------------------------------------------------




If to the Company, to:
CIRCOR International, Inc.
30 Corporate Drive, Suite 200
Burlington, MA  01803
Attn:     Jennifer H. Allen, Esq.
SVP & General Counsel
with a copy (which shall not constitute notice) to:
Wilmer Cutler Pickering Hale and Dorr LLP
1875 Pennsylvania Avenue, N.W.
Washington, D.C. 20006
Attn: Stephanie C. Evans, Esq.
Joseph B. Conahan, Esq.


If to the Stockholder, to:
Colfax Corporation
420 National Business Parkway
Annapolis Junction, MD 20701
Attn: General Counsel


with a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attn: Ann Beth Stebbins, Esq.


Any Party may, by delivery of written notice to the other Parties, change the
address to which such notices and other communications are to be given in
connection with this Agreement.
Section 6.4.    Counterparts; Entire Agreement; Corporate Power; Facsimile
Signatures. This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement. This Agreement and the
Schedules hereto contain the entire agreement between the Parties with respect
to the subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter and there are no agreements or understandings
between the Parties other than those set forth or referred to herein or therein.
Each Party acknowledges that it and the other Parties may execute this Agreement
by manual, stamp, mechanical or electronic signature, and that delivery of an
executed counterpart of a signature page to this Agreement (whether executed by
manual, stamp, mechanical or electronic signature) by facsimile or by email in
portable document format (PDF) shall be effective as delivery of such executed
counterpart of this Agreement. Each Party expressly adopts and confirms a stamp,
mechanical or electronic signature (regardless of whether delivered in person,
by mail, by courier, by facsimile or by email in portable document format


28

--------------------------------------------------------------------------------




(PDF)) made in its respective name as if it were a manual signature delivered in
person, agrees that it shall not assert that any such signature or delivery is
not adequate to bind such Party to the same extent as if it were signed manually
and delivered in person and agrees that, at the reasonable request of the other
Party at any time, it shall as promptly as reasonably practicable cause this
Agreement to be manually executed (any such execution to be as of the date of
the initial date thereof) and delivered in person, by mail or by courier.
Section 6.5.    Amendments and Waivers. No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Stockholder or, in the case
of a waiver, by the Party against whom enforcement of any such waived provision
is sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any Party to
exercise any right hereunder in any manner impair the exercise of any such
right.
Section 6.6.    Successors and Assigns. Subject to clauses (a) and (b) below,
this Agreement shall be binding upon the Parties and their respective successors
and assigns and shall inure to the benefit of the Parties and their respective
successors and permitted assigns.
(a)    The Company may not assign or delegate this Agreement or any rights or
obligations hereunder without the prior written consent of the Stockholder;
provided that no such consent shall be required for any assignment by the
Company of its rights or obligations hereunder in connection with a merger,
consolidation, combination, reorganization or similar transaction or the
transfer, sale, lease, conveyance or disposition of all or substantially all of
its assets.
(b)    The Stockholder may not assign or delegate this Agreement or any rights
or obligations hereunder without the prior written consent of the Company;
provided that no such consent shall be required for (i) subject to Section
6.6(d), any assignment by the Stockholder of its rights or obligations hereunder
in connection with a merger, consolidation, combination, reorganization or
similar transaction in or to which the Stockholder is a constituent Person or
the transfer, sale, lease, conveyance or disposition of all or substantially all
of the Stockholder’s assets, if such assignee agrees in writing to be bound by
the terms of this Agreement or (ii) (x) the assignment or delegation by the
Stockholder of any of its rights or obligations under this Agreement to a
Permitted Transferee or (y) in any other Transfer made in accordance with
Article 2 of at least 5% of the issued and outstanding shares of Common Stock of
the Company as of the date of the Purchase Agreement, if, in the case of (ii)(x)
and (ii)(y) above, such transferee agrees in writing to be bound by the terms of
this Agreement and together with the Stockholder and any prior transferees shall
be deemed the Stockholder; provided further that no such assignment or
delegation shall relieve the Stockholder of its obligations under this Agreement
until such time as the Stockholder no longer Beneficially Owns any Registrable
Securities.
(c)    Except as provided in Section 6.6(d), the covenants and agreements of the
Stockholder set forth in Articles 2, 3 and 4 shall not be binding upon or
restrict any transferee of Shares other than Permitted Transferees in accordance
with Section 2.1(a)(iii) or any transferee of Shares pursuant to a Transfer in
connection with which the Stockholder’s rights under this Agreement


29

--------------------------------------------------------------------------------




are assigned to the transferee pursuant to Section 6.6(b)(i), and no transferee
of Shares other than such Permitted Transferees or a transfer of the
Stockholder’s rights pursuant to Section 6.6(b) shall have any rights under this
Agreement.
(d)    The Stockholder will not enter into any transaction pursuant to which any
Person would become its ultimate parent entity (such that the Stockholder is a
direct or indirect Subsidiary of another Person or all or substantially all of
the Stockholder’s equity securities or assets have been acquired by another
Person) without causing such Person to assume all of the Stockholder’s
obligations under this Agreement effective as of the consummation of such
transaction.
Section 6.7.    Non-Affiliation. From and after the date of this Agreement, the
Company shall not and shall not cause, direct or permit any of its Subsidiaries
or Group Members to (a) identify the Stockholder or any of its Affiliates (each,
a “Stockholder Party” and collectively, the “Stockholder Parties”) or otherwise
hold any Stockholder Party out to be an Affiliate of the Company or any of its
Subsidiaries, except to the extent that such identification is required by
applicable Law, by virtue of the Stockholder’s Beneficial Ownership of all or a
portion of the Shares or other Equity Securities, and in such case only to the
extent so required by Law, or (b) make, enter into, modify or amend any
Contract, other than a Contract executed and delivered by any Stockholder Party,
that subjects any Stockholder Party or any of its assets or properties (other
than the Shares or other Equity Securities held by the Stockholder), tangible or
intangible, to any lien, encumbrance, claim, restriction or similar obligation
or grants or allows on or with respect to any such assets or properties any
right of use, exploitation, access or discovery to or in favor of any Person.
Section 6.8.    Acknowledgment of Securities Laws. Each Party is aware, and
shall advise its Representatives who are informed of the matters that are the
subject of this Agreement, of the restrictions imposed by the securities laws of
the United States on the purchase or sale of securities by any Person who has
received material, nonpublic information from the issuer of such securities and
on the communication of such information to any other person when it is
reasonably foreseeable that such other person is likely to purchase or sell such
securities in reliance upon such information.
Section 6.9.    No Third Party Beneficiaries. Except as expressly provided in
Section 5.13, 5.14, 5.15 and 5.16, this Agreement is intended for the benefit of
the Parties and their respective successors and permitted assigns.
Section 6.10.    Severability. In the event that any one or more of the terms or
provisions of this Agreement or the application thereof to any Person or
circumstance is determined by a court of competent jurisdiction to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement,
or the application of such term or provision to Persons or circumstances or in
jurisdictions other than those as to which it has been determined to be invalid,
illegal or unenforceable, and the Parties shall use their commercially
reasonable efforts to substitute one or more valid, legal and enforceable terms
or provisions into this Agreement which, insofar as practicable, implement the
purposes and intent of the Parties. Any term or provision of this Agreement held
invalid or unenforceable only in part, degree or within certain jurisdictions
shall remain in full force and effect to the extent not held invalid or
unenforceable to the extent consistent with the intent of the Parties as
reflected by this


30

--------------------------------------------------------------------------------




Agreement. To the extent permitted by applicable Law, each Party waives any term
or provision of Law which renders any term or provision of this Agreement to be
invalid, illegal or unenforceable in any respect.
Section 6.11.    Business Days. If the last or appointed day for the taking of
any action or the expiration of any right required or granted in this Agreement
is not a Business Day (including where such period of time is measured in
calendar days), then such action may be taken or such right may be exercised on
the next succeeding Business Day.
Section 6.12.    Governing Law and Venue: Waiver of Jury Trial.
(a)    THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE SUBSTANTIVE
AND PROCEDURAL LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ITS RULES OF
CONFLICTS OF LAW. The Parties irrevocably submit to the exclusive jurisdiction
of the Court of Chancery of the State of Delaware, or, to the extent the court
of Chancery does not have subject matter jurisdiction, the federal courts of the
United States of America for the District of Delaware with respect to all
matters arising out of or relating to this Agreement and the interpretation and
enforcement of the provisions of this Agreement, and of the documents referred
to in this Agreement, and in respect of the transactions contemplated by this
Agreement, and waive, and agree not to assert, as a defense in any action, suit
or proceeding for the interpretation or enforcement hereof or of any such
document, that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in such courts or that the venue
thereof may not be appropriate or that this Agreement or any such document may
not be enforced in or by such courts, and the Parties agree that all claims with
respect to such action or proceeding shall be heard and determined exclusively
in such Court of Chancery or federal court. The Parties agree that a final
judgment in any such any action, suit or proceeding shall be conclusive and may
be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law. The Parties consent to and grant any such court
jurisdiction over the person of such Parties solely for such purpose and over
the subject matter of such dispute and agree that mailing of process or other
papers in connection with any such action or proceeding in the manner provided
in Section 6.3 or in such other manner as may be permitted by Law shall be valid
and sufficient service.
(b)    EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY ACKNOWLEDGES AND AGREES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER. EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER. EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND EACH
PARTY HAS BEEN INDUCED TO ENTER INTO THIS


31

--------------------------------------------------------------------------------




AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS IN THIS SECTION 6.12(b).
Section 6.13.    Enforcement. The Parties acknowledge and agree that irreparable
damage would occur in the event that any provision of this Agreement was not
performed in accordance with its specific terms or was otherwise breached, and
that monetary damages, even if available, would not be an adequate remedy
therefor. It is accordingly agreed that the Parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the performance of the terms and provisions hereof in any court
referred to in Section 6.12, without proof of actual damages (and each Party
hereby waives any requirement for the securing or posting of any bond in
connection with such remedy), this being in addition to any other remedy to
which they are entitled at Law or in equity. The Parties further agree not to
assert that a Exhibit remedy of specific enforcement is unenforceable, invalid,
contrary to Law or inequitable for any reason, nor to assert that a remedy of
monetary damages would provide an adequate remedy for such breach.
Section 6.14.    No Other Registration Rights. The Company shall not enter into
any Contract or other agreement or obligation with respect to its Equity
Securities that adversely affects the priorities of the Stockholder or is
otherwise inconsistent or in contravention of the Stockholder’s rights
hereunder, including its registration rights under Article 5 and the “cut-back”
priorities in Section 5.5.
[Signature pages follow]




32

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Stockholder have caused this Agreement
to be signed by their respective officers thereunto duly authorized, all as of
the date first above written.
CIRCOR INTERNATIONAL, INC.
By:
/s/ Jennifer H. Allen            
Name: Jennifer H. Allen
Title: Senior Vice President, General Counsel and Secretary



[Signature Page to Stockholder Agreement]

--------------------------------------------------------------------------------








COLFAX CORPORATION
By:
/s/ Daniel Pryor            
Name: Daniel Pryor
Title: Executive Vice President



[Signature Page to Stockholder Agreement]

--------------------------------------------------------------------------------







SCHEDULE I
COMPANY COMPETITORS
Balon Corporation
Crane Co.
Flowserve Corporation
SPX Flow, Inc.
IMI plc
Valvitalia S.p.A.
Pentair Ltd.
Curtiss-Wright Corporation
Moog, Inc.
Parker Hannifin Corp.
Woodward Inc.
Netzsch Group
Leistritz Corporation
ITT Corporation
Seepex GmbH
Sulzer Limited
Accudyne Corporation
Dover Corporation
Prominent GmbH
Flowserve Corporation
Curtiss-Wright Corporation
Naniwa Limited
Kral AG





